UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) WENTWORTH II, INC. (Name of Issuer) COMMON STOCK, $.01 PAR VALUE (Title of Class of Securities) None (CUSIP Number) Zheng Luo Room 101, Building E 6, Huaqiaocheng East Industrial Park Nashan District, Shenzhen 518053 The People’s Republic of China 86(755)8245-1808 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 19, 2007 (Date of Event which Requires Filing Statement on Schedule 13D) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. (Continued on following pages) 1. NAMES OF REPORTING PERSONS IRS IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Zheng Luo 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) [_](b) [_] 3. SEC USE ONLY 4. SOURCE OF FUNDS SC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(e) or 2(f) [] 6. CITIZENSHIP OR PLACE OF ORGANIZATION People’s Republic of China NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 7,525,420shares of common stock 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER7,525,420shares of common stock 10. SHARED DISPOSITIVE POWER0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,525,420shares of common stock 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.95% 14. TYPE OF REPORTING PERSON IN 2 Item 1.Security and Issuer. The name of the issuer is Wentworth II Inc., a Delaware corporation (the “Company”), which has its principal executive offices at Room 101, Building E6, Huaqiaocheng East Industrial Park, Nanshan District, Shenzhen, 518053, The People’s Republic of China.This statement relates to the Company’s common stock, $.01 par value (the “Common Stock”). Item 2.Identity and Background. (a) The name of the person filing this statement is Zheng Luo (the “Reporting Person”). (b) The business address address of the Reporting Person is Room 101, Building E6, Huaqiaocheng, East Industrial Park, Nanshan District, Shenzhen 518053, Peoples Republic of China. (c) Ms. Luo is the Company’s Chairman and Chief Executive Officer. (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person is a citizen of People’s Republic of China. Item 3.Source and Amount of Funds or Other Consideration. The Reporting Person received the securities covered by this statement pursuant to certain Share Exchange Agreement entered into among the Company, Omnia Luo Group Limited (“Omnia Luo”), a British Virgin Islands company, and all of the shareholders of Omnia Luo, dated October 9, 2007 (the “Share Exchange Agreement”).Pursuant to the Share Exchange Agreement, all shares of the common stock of Omnia Luo held by the Reporting Person were exchanged for 7,666,311shares of the Company’s Common Stock (the “Share Exchange”). As of the date of this statement, Ms. Luo directly owns 7,525,420shares of the Common Stock. Item 4.Purpose of Transaction. Ms. Luo acquired the Common Stock pursuant to the Share Exchange Agreement as described in Item 3 above.In connection with the Share Exchange Agreement, there were changes to the Company’s executive officers and directors which were more fully described in the current report on Form 8-K filed with the SEC by the Company on October 15, 2007. Except as set forth in this Schedule 13D and the Form 8-K referred to above, Ms. Luo has made no proposals, and has entered into no agreements, which would be related to or would result in any of the events or matters described in part (a) through (j) of Item 4 of Schedule 13D. Item 5.Interest in Securities of the Issuer. (a)
